DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recite, “wherein the diene based elastomer,” however claim 1 which claim 13 depends on does not recite “diene based elastomer” therefore the claim is indefinite. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim recites, “wherein the diene based elastomer is selected from the group consisting of natural rubber, polybutadiene, synthetic polyisoprene, solution polymerized styrene-butadiene rubber, and emulsion polymerized styrene-butadiene rubber” however claim 13 depends on claim 1 which recites, “solution polymerized styrene-butadiene rubber” therefore the limitations of claim 13 does not further limit claim 1.
Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites, “from 40 to 55 phr of the fatty acid monoester of formula 1,” the claim depends on claim 1 which recites, “from 5 to 50 phr of a fatty acid monoester of formula 1,” the claimed amount 55 phr fails to further limit independent claim 1 because the upper limit is 50 phr.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over ISITMAN et al. (U.S. Publication No. 2017/0349733, hereinafter ISITMAN) in view of ISITMAN et al. (U.S. Publication No. 2019/0062533, hereinafter ISITMAN ‘533) as evidenced of Hydrocarbon Resins entitled, “Rubber Tires and Mechanical Rubber Goods,” by Rolf Midenberg  et al. 
Regarding claims 1-6, 13, and 17, ISITMAN teaches a pneumatic tire having a tread comprising vulcanizable rubber composition comprising, based on 100 parts by weight of an elastomer (phr), 100 phr of a diene based elastomer, from 30 to 65 phr of a fatty acid monoester of formula 1

    PNG
    media_image1.png
    163
    404
    media_image1.png
    Greyscale

than 10 phr of a petroleum-derived oil, from 50 to 130 phr of silica (Abstract; [0005-0014; [0024-0025]; [0029]). The diene based elastomer includes solution polymerized styrene-butadiene rubber ([0019] and Claim 8). The styrene-butadiene rubber may be functionalized [0022].
The vulcanizable rubber composition may optionally include from about 5 to about 50 phr of carbon black [0035-0036]. The rubber composition can be compounded with other components/additives including processing aids such as oils, resins including tackifying resins and plasticizers, and etc. [0045]. 
However, ISITMAN does not teach from 5 to 50 phr of a hydrocarbon resin having a Tg ranging from -40oC to 20oC. 
In the same field of endeavor of rubber composition for a pneumatic tire having a tread, ISITMAN’ 533 teaches a vulcanizable rubber composition comprising, based on 100 parts by weight of elastomer (phr) includes from 5 to 50 phr of hydrocarbon resin having a glass transition temperature between -40oC and 100o
Given ISITMAN teaches the incorporation of processing aids [0045], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the hydrocarbon resins of ISITMAN ‘533 with the vulcanizable rubber composition of ISITMAN for the benefit of obtaining special properties of the finished goods (e.g., pneumatic tire having a tread). It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972). Furthermore, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, see In re Kerkhoven, 626 F.2d 846,850,205 USPQ 1069, 1072 (CCPA 1980).
Regarding claim 7, ISITMAN teaches the monoester of formula 1 is selected from the group consisting of monoesters of ethylene glycol, glycerol, trimethylolpropane, pentaerythritol , erythritol, xyitol, sorbitol, dulcitol, mannintol, and inositol [0013]. 
Regarding claim 8, ISITMAN teaches the R1 is selected from the group consisting of methyl, ethyl, 2-ethylhexyl, isopropyl, and octyl [0012]. 
Regarding claim 9, ISITMAN teaches the R1 is C1 to C8 linear or branched alkyl [0011].
Regarding claim 10, ISITMAN teaches the fatty acid monoester comprises at least one monoester selected from the group consisting of alkyl oleates, alkyl stearates, alkyl linoleastes, and alkyl palmitates [0007].
Regarding claims 11 and 12, ISITMAN teaches the fatty acid monoesters comprises at least 80 percent by weight of an alkyl oleate [0008]. The alkyl oleate is selected from the group consisting of methyl oleate, ethyl oleate, 2-ethylhexyl oleate, isopropyl oleate, and octyl oleate [0009].
Regarding claim 14, ISITMAN teaches the rubber composition comprises from 40 to 50 phr of fatty acid monoester of formula 1 [0014].
Regarding claim 15, ISITMAN teaches the fatty acid monoester comprises at least 80 percent by weight of an oleate monoester [0010].
Regarding claim 18, ISITMAN teaches the vulcanizable rubber composition comprising styrene butadiene in the amount of 50 phr and 50 phr of polybutadiene (C3) (Tables 1 and 2; [0058]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763